DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7, 10-13 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Claim 18), Group III (Claims 19-26), Group B (Claims 4 and 5), Group C (Claims 6 and 7) and Group D (Claims 10-13), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character “24” in fig. 3 is not mentioned in the description. This objection is addressed further on the following page in the Specification section.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dwell timer for pausing the movement of the hot knife,” as recited in Claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	Paragraph 0027, line 4 should be corrected as follows: “the tubular webbing 2. A pair of spreaders 14 stretch the tubular webbing 2 over the anvil [[2]] --12-- to”	Paragraph 0031, line 3 should be corrected as follows: “upward closer to the hot knife 16, before the pneumatic cylinder 32 moves the hot knife [[14]] --16-- toward”	Paragraph 0031, line 7 should be corrected as follows: “between the pneumatic cylinder [[35]] --34-- and the anvil 12.”	Paragraph 0032, line 2 should be corrected as follows: “comprised of a metal sheet having a serrated edge --24-- for gripping the tubular webbing and providing”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 17 recites, “the dwell timer is adjustable whereby a duration for pausing movement of the hot knife is user-defined.” The recitation of “user-defined” designates the user is part of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 1 recites, “[a]n automatic hot knife apparatus…” As currently written, the recitations of “automatic” and “hot” in the preamble of the claim are not provided with any further limiting claim language. Moreover, the only reference made with respect to the word “automatic” in the disclosure is found in paragraph 0032, lines 4-6, i.e., “[t]he serrated edge provides a measure of dynamic tension that automatically accommodates slight misalignments and different thicknesses of 43197325_15 webbing.” This statement is related to the pair of spreaders set forth by item (b) in Claim 1. It is unclear what structure the recitations of “automatic” and “hot” are intended to infer, imply or suggest with respect to a “knife apparatus,” as set forth in the preamble. In other words, it is unclear what is intended to be included within the scope of “automatic hot knife apparatus” other than what is recited in the claim. 
	Claim 1, lines 6-7 recite, “a hot knife positioned above the anvil adapted to cut the tubular webbing on the surface of the anvil.” As currently written, the recitation of the word “hot” is a relative term. It is unclear what structure or condition is defined by the recitation of “hot.” The term “hot,” as set forth in the aforementioned recitation of “a hot knife” in claim 1, line 7 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, it is not clear what can and cannot be included within the scope of “a hot knife.”	Claim 17 recites, “the dwell timer is adjustable whereby a duration for pausing movement of the hot knife is user-defined.” As currently written, the user appears to be “defined” as part of the claim. It is unclear what defines the scope of “user-defined” within the aforementioned limitation. It is unclear what can or cannot be included with an adjustable dwell timer that is “user-defined.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al (US Patent 6,425,848), herein referred to as Bell. 	Regarding Claim 1, Bell discloses an automatic hot knife apparatus (schematically depicted in figs. 2A and 2B) for cutting tubular webbing (i.e., “plastics packaging materials in sheet, roll or bag form,” col. 1, first paragraph) comprising:
	(a) an anvil (80) having a surface (88) for cutting a tubular webbing, a first slope (90) on an input side of the apparatus (annotated fig. 2A) and a second slope (90) on an output side of the apparatus (annotated fig. 2A);
	(b) a pair of spreaders (arms 56 with lowermost ends 62) positioned adjacent to the first slope and the second slope (fig. 2A) adapted to grip the tubular webbing and apply tension to a top layer of the tubular webbing (col. 4, lines 42-56); and
	(c) a hot knife (low thermal inertia die 10 with base portion 11 and blade-like portion 13 with working face 12 and central ridge 16) positioned above the anvil (as shown in fig. 2A) adapted to cut the tubular webbing on the surface of the anvil (col. 4, lines 51-56). 
                        
    PNG
    media_image1.png
    372
    426
    media_image1.png
    Greyscale

	Regarding Claim 8, Bell discloses the surface (i.e., the fiber glass insert 88) for cutting the tubular webbing is on a top end of the anvil (as shown in fig. 2A, the insert 88 is positioned above the U-shaped channel 82, core 84 and at least a portion of center profiled member 86 so as to be “on a top end of the anvil” 80).
	Regarding Claim 9, Bell discloses the surface (88) is substantially flat. The fiber glass insert 88 depicted in fig. 2A appears to be “substantially flat.” Moreover, Bell states in col. 2, lines 59-60, “[t]he surface of the anvil facing the working face may be planar…”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent 6,425,848) in view of Weinkle (US Patent 3,170,349).  	Regarding Claim 2, Bell discloses the pair of spreaders (56, 62) are formed as “arms or clamp side plates … which lie on either side of the [hot knife]” (col. 4, lines 19-20) and are adapted to press the webbing on to the first slope and the second slope, respectively (col. 4, lines 42-48). 	Bell fails to disclose the pair of spreaders is comprised of a first metal sheet adapted to press the tubular webbing onto the first slope and a second metal sheet adapted to press the tubular webbing onto the second slope.	However, Weinkle teaches it is known in the art of pre-tensioning spreaders utilized in devices for cutting a webbing of material to provide a pair of spreaders (“spring metal cloth spreaders” 107) comprised of a first metal sheet (spring metal spreader 107 on left side; fig. 7) adapted to press a piece of webbing (21) to be cut onto a first slope (“bottom plate face” 108 on left side; fig. 7) of an anvil (col. 4, lines 64-70) and a second metal sheet (107 on right side; fig. 7) adapted to press the piece of webbing to be cut onto the second slope (108 on right side; fig. 7) of the anvil (col. 4, lines 64-70). The Examiner notes the “spring metal spreaders” taught by Wein are plate or “sheet” shaped.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the automatic hot knife apparatus of Bell with the teaching of Weinkle such that each of the pair of spreaders disclosed by Bell is formed by a metal sheet since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	Regarding Claim 3, the modified automatic hot knife apparatus of Bell substantially disclosed above fails to disclose each metal sheet is provided with a serrated edge for gripping the top layer of the tubular webbing.	However, Weinkle teaches it is known in the art of pre-tensioning spreaders a pair of spreaders (“spring metal cloth spreaders” 107) comprised of a first and second metal sheet, wherein each metal sheet has a serrated edge (col. 5, lines 47-50, see e.g., figs. 3, 4 and 7) for gripping the top of the webbing (col. 5, lines 50-51).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the automatic hot knife apparatus of Bell substantially disclosed above with the teaching of Weinkle such that a serrated edge is provided on each metal sheet for gripping the top layer of the tubular webbing because the substitution of one known element (a serrated spreader edge) for another (a straight spreader edge) would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. Moreover, Weinkle states the features taught therein “relates to cutting mechanisms usable in conjunction with a variety of different types of work utilities” (col. 1, lines 9-10) including “a heat sealing plastics fusing machine” (col. 1, lines 23-24). This statement suggests the features taught by Weinkle can be employed in work utilities like that of Bell because the automatic hot knife apparatus of Bell generally performs “heat sealing plastic fusing [and cutting] operations. 
As best understood, Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Patent 6,425,848) in view of Brock (US Patent 4,017,012), Volpi (US Patent 2,623,586) and Kang (US Patent 4,975,140).	Regarding Claims 14 and 15, Bell discloses the hot knife of the apparatus “will [typically] operate from 140-220º C [i.e., 284-428º F], depending upon the plastics material being sealed/cut” (col. 2, lines 8-14). The disclosed operating temperature does not read on the claimed temperature range.	Thus, Bell fails to specifically disclose the hot knife has a temperature between about 850°F and about 950°F (as per Claim 14) or about 900°F (as per Claim 15).	However, the following references provide pertinent teaching to the aforementioned limitation:	Brock (US Patent 4,017,012) teaches it is known in the art of cutting devices with heated cutting elements to have an operating temperature “within a range of about 400º - 500º F (col. 4, lines 67), wherein “the operator can adjust the amount of current being supplied through the agency of rheostat 37 so as to maintain the upper and lower cutting blade at a requisite [work performing] temperature” (col. 4, lines 61-65). 	Volpi (US Patent 2,623,586) teaches it is known in the art of cutting devices with a heated cutting elements to have an operating temperature 800-900º F [wherein] the desired fusing of the cut edges of the [workpiece] will be effected simultaneously” (col. 5, lines 15-21).	Kang (US Patent 4,975,140) teaches it is known in the art of cutting devices with a heated cutting element (cutting face 46) “maintained at an operating temperature of approximately 900 degrees Fahrenheit by the resistance heater 30” (col. 5, lines 61-63).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the automatic hot knife apparatus of Bell substantially disclosed above with respect to the teaching of Volpi, Brock and Kang such that the hot knife of Bell is configured to operate at any reasonable temperature, including a temperature between about 850°F and about 950°F (as per Claim 14) or about 900°F (as per Claim 15) since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, the three previously recited teaching references cited varying temperatures ranges with respect to the operating temperature of their respective “hot knife” that are dependent upon the particular material being cut and desired cutting effect on the intended workpiece.  
As best understood, Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Patent 6,425,848) in view of the Background set forth in the Applicant’s disclosure and further in view of Nalle (US Publication 2006/0060041). 	 Regarding Claim 16, Bell states in col. 3, lines 37-39, “[t]he set point [which is determined by a control unit ‘programmed/programmable to control the heating effect of the electrical current sent to the electrical resistance heating element,’ col. 3, lines 26-28] is dependent upon a number of factors, including thickness and type of plastics material and desired speed of operation.” This statement suggests there are a number of conditional parameters taken into consideration when determining the corresponding operating parameters for the apparatus with respect to the temperature of the blade and the speed of operation, wherein the speed of operation correlates to an amount of time between each successive operation.	Bell fails to disclose the automatic hot knife assembly includes a dwell timer for pausing movement of the hot knife.	However, according to the Background of the art described in paragraph 0003, lines 7-11 of the Applicant’s disclosure “because the knife itself is both hardened and sharp, it will often cut the webbing instead of melting the webbing. This critical difference is what drives many of the additional functions, such as adjustable dwell timers, speed controls, multiple-cut functions, etc. built into the machinery to melt the unfused fibers that were cut versus melted” (emphasis added). Thus, the Applicant’s disclosure constitutes prior art suggesting “adjustable dwell timers” are known in the art of automatic hot knife apparatus.	Additionally, Nalle teaches it is known in the art of automatic hot knife apparatus to provide a hot knife (blade 20) that performs a “cutter-sealer” function on polymer sheets, wherein according to paragraph 0026, lines 15-18, Nalle states, “the blade shoulders 26 press the newly cut target materials 70 against the seal pad shoulders 48 and transfer heat to the newly cut edges of the target materials to seal them together” (paragraph 0026, lines 15-18). In paragraph 0028, lines 20-22, Nalle indicates, “the blade 20 is then held in that position, with a predetermined pressure until conditions indicate that it is time to retract the blade” (emphasis added). The Examiner interprets the amount of time that “the blade 20 is held in that position [i.e., with the shoulders 26 engaged with the newly cut edges of the target materials]” to correspond to a “dwell time.” Moreover, Nalle states in paragraph 0026, lines 25-29, “the desired or optimum temperature of the blade 20, and the desired or optimum length of the time during which pressure is applied to the target materials by the blade shoulders 26, will vary depending upon the particular target materials being cut and sealed.” 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the automatic hot knife apparatus of Bell with the teaching of the admitted prior art set forth in the Applicant’s disclosure and Nalle such that a dwell timer is provided for pausing the movement of the hot knife in order to account for the amount of time the blade is in contact with the webbing such that it can be adjusted to “the desired or optimum length of the time during which pressure is applied to the target materials by the blade shoulders 26 …  depending upon the particular target materials being cut and sealed,” as taught by Nalle. Moreover, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Patent 6,425,848), Applicant’s Background art and Nalle (US Publication 2006/0060041) in view of Myers et al (US Patent 6,363,823), herein referred to as Myers. 	Regarding Claim 17, the modified automatic hot knife apparatus of Bell substantially disclosed above includes the dwell timer is adjustable (Nalle paragraph 0026, lines 25-29, i.e., the “optimal length of time during which pressure is applied to the target materials by the blade shoulders 26, will vary depending upon the particular target materials being cut and sealed”) 	The modified automatic hot knife apparatus of Bell substantially disclosed above fails to include a duration for pausing movement of the hot knife is user-defined.	Myers teaches it is known in the art of cutting apparatus (fig. 1) with a cutting mechanism (16) configured to cut a web of material (11), wherein Myers teaches the cutting apparatus has a certain level of adjustability that is “user-defined” (i.e., controlled by a mechanical adjustment made by an operator,” col. 2, lines 45-46). For example, according to col. 2, lines 59-63, Myers teaches “a drive in a system for feeding continuous material from a supply and intermittently operating on the material at points spaced along its length at distances that can be controlled independently of the frequency of the intermittent component of the drive.” The drive for feeding continuous material is provided with “a differential adjustment dial 43 that is capable of being set by an operator” (col. 4, lines 3-5) and a plurality of “[transmission] speeds that can be selected by the operator of a shift lever 46 to set the range of displacement adjustment from the setting of the dial 43” (col. 4, lines 10-12) to provide adjustability in the operation of the cutting device. Additionally, Myers states in col. 3, lines 54-57, “[t]he cutting mechanism 16 may be cycled by the controlled actuation of a cutting mechanism drive 24, which may be electrically or pneumatically or otherwise independently controlled, or, mechanically driven by motor 18. As illustrated, cutoff mechanism drive 24 is driven through a shaft 26 connected from motor 18 through an intermittent drive linkage 27 to the cutoff mechanism drive 24.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the automatic hot knife apparatus of Bell substantially disclosed above with the teaching Myers such that a duration for pausing movement of the hot knife is user-defined in order to allow the operator to make on the fly adjustments to the product formed. For example, the operator (i.e., the user) can adjust the amount of time the hot knife (Bell 10) remains in contact with the webbing if they observe the resulting cutting and sealing operations are unfavorable. The operator can also adjust the dwell timing of the hot knife at a position in which the hot knife is not engaged with the webbing to allow for more or less webbing to pass through before a cutting operation is performed to adjust the overall length of the desired product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Pugh (US Patent 2,503,353) discloses a cutting device with a work support structure (16) provided with a sloped surface on either side of a slit (18) configured to receive the blade to cut the material, wherein the blade holder has a pair of spreader elements (31) configured to grip the workpiece and to place the workpiece in tension as the blade cuts the material.	● Engler (US Patent 2,293,721) discloses a cutting apparatus (fig. 5) with a heated blade configured to cut a thick rubber stock wherein the apparatus tensions the rubber prior to and during cutting causing the severed surfaces to be drawn apart and away from the cutting knife. 	● Wood et al (US Patent 2,740,457) discloses a knife whose movement is controlled by a cam (figs. 4-6 and 40-43).	● Coombes (US Patent 3,939,743) discloses a knife actuating mechanism.	● Davis (US Patent 3,334,533) discloses a cutting machine with a cutter block driven by a crankarm drive feature such that “the cutter block, in its travel through one complete cycle of reciprocation, will experience two dwell periods. By arranging these dwell periods to coincide in time with the periods of register of the passages formed in the cutter block, the period of time in which a length of tow may fed through the supply slot, for a given speed of operation, is 'maximized” (col. 3, lines 13-19). 	● Hudson et al (US Patent 4,215,607) discloses an automatic hot knife (figs. 2, 3 and 6) with spreader elements (42) that stretch the top surface as it is being cut (col. 3, lines 43-49). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 21, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/22/2022